Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakamura on 05/19/2021.

The application has been amended as follows: 

1. (Currently Amended) A fuel oxygen conversion unit comprising:
a contactor defining a liquid fuel inlet, a stripping gas inlet and a fuel/gas mixture outlet; and
a fuel/gas separator defining a fuel/gas mixture inlet in flow communication with the fuel/gas mixture outlet of the contactor, an axial direction, a radial direction, and a central axis of the fuel/gas separator extending in the axial direction,
wherein the fuel/gas separator comprises:
a separator assembly including a core comprising a gas-permeable section extending along the axial direction and defining a maximum diameter, the 
a stationary casing, 
wherein the fuel/gas separator defines a fuel/gas chamber in fluid communication with the fuel/gas mixture inlet at a location inward of the stationary casing and outward of the gas-permeable section of the separator assembly along the radial direction,
wherein the maximum diameter is defined as a distance between a topmost portion of the gas-permeable section in the radial direction to a bottommost portion of the gas-permeable section of the gas-permeable section in the radial direction, [[and]]
wherein the topmost portion of the gas-permeable section is on a top side of the central axis, and the bottommost portion of the gas-permeable section of the gas-permeable section is on a bottom side of the central axis,
wherein the gas-permeable section of the core defines a plurality of gas flow paths, and
wherein the separator assembly of fuel/gas separator further comprises a plurality of paddles coupled to the core and extending outwardly generally along the radial direction.
19. (Currently Amended) A fuel oxygen conversion unit comprising:
a contactor defining a liquid fuel inlet, a stripping gas inlet and a fuel/gas mixture outlet; and
a fuel/gas separator defining a fuel/gas mixture inlet in flow communication with the fuel/gas mixture outlet of the contactor, an axial direction, and a radial direction, 
wherein the fuel/gas separator comprises:

a separator assembly including a core comprising a gas-permeable section extending along the axial direction,
wherein the fuel/gas separator defines a fuel/gas chamber in fluid communication with the fuel/gas mixture inlet at a location inward of the stationary casing and outward of the gas-permeable section of the separator assembly along the radial direction, 
wherein the gas-permeable section defines a volume fraction greater than 20 percent and less than 75 percent, [[and]]
wherein the gas-permeable section defines a maximum diameter, and wherein the maximum diameter of the gas-permeable section is substantially constant along the axial direction, 
wherein the gas-permeable section of the core defines a plurality of gas flow paths, and
wherein the separator assembly of fuel/gas separator further comprises a plurality of paddles coupled to the core and extending outwardly generally along the radial direction.
14. (Withdrawn - Currently Amended) A gas turbine engine comprising: a combustion section; and a fuel oxygen conversion unit fluidly coupled to the combustion section, the fuel oxygen conversion unit comprising: a contactor defining a liquid fuel inlet, a stripping gas inlet and a fuel/gas mixture outlet; and a fuel/gas separator defining a fuel/gas mixture inlet in flow communication with the fuel/gas mixture outlet of the contactor, an axial direction, a radial direction, and a central axis of the fuel/gas separator extending in the axial direction, wherein the fuel/gas separator comprises: a ,
wherein the gas-permeable section of the core defines a plurality of gas flow paths, and wherein the separator assembly of fuel/gas separator further comprises a plurality of paddles coupled to the core and extending outwardly generally along the radial direction.
Claim 10 has been canceled.
In Claim 11, line 1, “The fuel oxygen conversion unit of claim 10” has been changed to “The fuel oxygen conversion unit of claim 1”.
Election/Restrictions
Claims 1-9, 11-13 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14-18, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement between groups A and B as set forth in the Office action mailed on 08/12/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 14 and 19 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-9, 11-13 and 15-18 depend on claims 1, 14; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.